Citation Nr: 0941671	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for disability of the 
cervical spine, to include as due to exposure to herbicides.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active military service from September 1966 
to September 1969, to include service in the Republic of 
Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the case was subsequently returned 
to the RO in Boston, Massachusetts.  

In connection with his appeal the Veteran testified at a 
hearing before a Hearing Officer at the RO in March 2006.  A 
transcript of the hearing is associated with the claims 
files.

This issue was previously before the Board in March 2007, at 
which time the Board remanded it for additional development.  
The case has now been returned to the Board for further 
appellate action.


FINDINGS OF FACT

A disability of the cervical spine was not present until more 
than one year after the Veteran's discharge from service and 
is not etiologically related to the Veteran's active military 
service.  


CONCLUSION OF LAW

A disability of the cervical spine was not incurred in or 
aggravated by active service, and the incurrence or 
aggravation of arthritis of the cervical spine during active 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was sent a letter in 
December 2008 advising him of what the evidence must show and 
of the respective duties of VA and the claimant in obtaining 
evidence, as well as notice with respect to the disability-
rating and effective-date elements of the claim.

Although the Veteran was not provided adequate notice until 
several years after the initial adjudication of the claim, 
the Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) 
are on file.  Treatment records from the VA Medical Center 
have been obtained.  The Veteran has not identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided 
a VA examination in response to this claim and that no VA 
medical opinion has been obtained in response to this claim.  
VA is obliged to provide a VA examination or obtain a medical 
opinion when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) the evidence indicates that 
the current disability or symptoms may be associated with 
service or with another service-connected disability, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

In this case, the Veteran has not alleged that he had a 
cervical spine disorder in service or specifically alleged 
that he had a cervical spine disorder within one year after 
his discharge from service.  He attributes his cervical spine 
disability to a leg injury in service or to his exposure to 
Agent Orange in service.  While he might sincerely believe 
that his cervical spine disability is attributable to his 
active service, as a lay person he is not competent to link 
the disability to a service leg injury or to Agent Orange 
exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In fact, there is no competent evidence indicating 
that the Veteran's cervical spine disability may be 
associated with his active service.  Therefore, VA has no 
obligation to afford the Veteran an examination or to obtain 
medical opinion in response to this claim.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.

Legal Criteria
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish the veteran was not exposed to an herbicide agent 
during such service.  The last date on which the veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
service, service connection may be granted on a presumptive 
basis for certain diseases, but the Veteran's claimed 
disability is not among the diseases subject to this 
presumption.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis
 
The Veteran's STRs are negative for evidence of a cervical 
spine disorder.  At the Veteran's separation examination in 
September 1969, the clinical evaluation of his cervical spine 
was negative.  

At his March 2006 hearing the Veteran stated that he thought 
his "deteriorating back" was related to his exposure to 
herbicides while serving in the Republic of Vietnam.  
Additionally, the Veteran reported that while serving in 
Vietnam he was involved in combat.  In this regard, he 
reported an incident where he injured his leg on the corner 
of a building when running while engaged in combat.  He 
reported that he believed his current cervical spine 
disability could be a result of this injury.  

The Veteran reported that he did not seek medical attention 
when the injury occurred as he did not want to remain in 
Vietnam for longer than his tour required.  The Board notes 
that there is no record of this injury occurring, either in 
STRs, the Veteran's September 1969 separation examination 
report, or post-service treatment records.

In the case of a Veteran who engaged in combat with the enemy 
in a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154 (b) 
(2009); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

A review of the Veteran's SPRs shows that his military 
occupational specialty (MOS) was central office repairman.  
While engagement in combat is not necessarily determined 
simply by reference to the existence or nonexistence of 
certain awards or MOSs, Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); in this case the Veteran did not have a combat 
MOS, his DD Form 214 does not indicate that he was in receipt 
of any of the Medals or Awards denoting involvement in 
combat, there are no corroborating lay statements of record, 
and the Veteran has only once reported this incident to VA.

In any event, there is no indication in the medical evidence 
that the Veteran's cervical spine disability is in any way 
related to a leg injury.

A review of the Veteran's medical records since service shows 
that in November 1990 the Veteran was seen because he had a 
large lump on the right side of his neck that was causing him 
pain and some trouble breathing.  The lump was removed and 
the pathology was found to be benign fatty tissue consistent 
with normal fat or lipoma.  The Veteran did not have further 
complaints once the lump was removed. 

Further review of the post-service medical records shows that 
the Veteran has also complained of neck pain with 
radiculopathy and received treatment for the pain.  However, 
the earliest record of a cervical spine disorder is a March 
1996 VA Medical Center treatment note.  At that time the 
Veteran complained of a sudden onset of neck pain and 
numbness in his right thumb.  He denied trauma and was 
diagnosed with neck strain.  There is no indication in the 
treatment note that the Veteran complained that he had 
experienced pain in his neck since his separation from active 
service.  

The Veteran was also afforded an X-ray of his neck at that 
time, which revealed a reversal of the normal cervical 
lordosis and degenerative changes in the cervical spine, 
including intervertebral disc space narrowing most pronounced 
at C6-7.  He underwent a magnetic resonance imaging scan 
(MRI) of his neck in April 1996 which confirmed the findings 
of the March 1996 X-ray study.  The Veteran was diagnosed 
with intervertebral disc syndrome of the cervical spine. 

The Veteran has continued to receive treatment at the VA 
Medical Center for neck pain and upper extremity numbness 
since the VA Medical Center visit in March 1996.      

In February 2009 VA received a statement from the Veteran in 
which he vaguely reported that he has had "this problem 
since the 70's."  The Board finds that this statement is 
most likely regarding his cervical spine disability; however, 
the statement did not include specifics as to which 
disability he was referring to.  Regardless, the Veteran was 
discharged from active service in September 1969 and he did 
not allege that he has had the problem since his separation 
from active service, or within one year of his separation 
from active service.  The Board finds that a vague timeframe 
of the "70's" simply does not provide the level of 
certainty needed in order to establish continuity of 
symptomatology.    

Moreover, there is no competent evidence of a nexus between 
the Veteran's cervical spine disability and his active 
service, to include his exposure to Agent Orange.  In 
essence, the evidence of a nexus between the Veteran's 
cervical spine disability and his active service is limited 
to the Veteran's own statements.  This is not competent 
evidence of the alleged nexus because the Veteran, as a 
layperson, is not competent to render an opinion concerning 
medical causation.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.

ORDER

Entitlement to service connection for disability of the 
cervical spine is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


